Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL STACK

Examiner: Adam Arciero	SN: 17/118,038	Art Unit: 1727	May 5, 2022

DETAILED ACTION
The Application filed on December 10, 2020 has been received. Claims 1-11 are currently pending and have been fully considered.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Shibata et al. (US 2010/0119907 A1; as found in IDS dated 12/10/2020), Shiga et al. (US 2015/0000974 A1; as found in IDS dated 12/10/2020), Wakahoi et al. (US 2005/0213409 A1), Endt et al. (US 2013/0043070 A1; as found in IDS dated 12/10/2020), and Fukui (JP 08-335419; as found in IDS dated 12/10/2020), do not specifically disclose, teach, or fairly suggest the claimed fuel cell stack having a flat cable that is connected to a cell voltage detection terminal provided on a separator, wherein the flat cable passes through an opening in the fuel cell stack case and the flat cable passes through a slit in a grommet and sealed hermetically by a potting portion adjacent to the grommet, wherein a flange is arranged annularly around the cable insertion portion of the grommet and a plurality of seals are annularly arranged in lines along the flange, between the flange and the accommodating case of the fuel cell stack (claim 1); or the claimed fuel cell stack having a flat cable that is connected to a cell voltage detection terminal provided on a separator, wherein the flat cable passes through an opening in the fuel cell stack case and the flat cable passes through a slit in a grommet and sealed hermetically by a potting portion adjacent to the grommet, wherein the grommet comprises a cable insertion portion having the slit, and a plurality of ridge-shaped seals which are annularly arranged in lines around an outside of the cable insertion portion and arranged side-by-side in a direction in which the opening passes through the fuel cell stack case (claim 7). Shibata teaches of a fuel cell stack, comprising a flat cable 66 that passes through a grommet 65 that is provided in an opening of a stack case 60 (Fig. 7, 12, 17, and 22). However, Shibata teaches wherein the flat cable is connected to a fuel cell monitoring plate 40 and wherein voltage measuring terminal insertion holes 61 are provided at another position on the stack case (Fig. 7, 12, 17, and 22). Shiga teaches of a routing structure for a cable in a vehicle, comprising a grommet 31 and a resin inner 32 for sealing a wire passing through a vehicle body (Fig. 8 and paragraph [0056]). Wakahoi teaches of a fuel cell stack, comprising a voltage detection terminal 3 formed on a separator 2, wherein the terminal passes through a casing 11 and is sealed by packing 20 and a connector housing 30 (Fig. 8-9, and paragraph [0068]). Endt teaches of a fluid-tight cable bushing for passing a flat cable through an opening, wherein the flat cable 21 and the opening are sealed by a fluid-tight potting mass 34 (Fig. 1-2 and paragraph [0043]). Fukui teaches of a grommet 12 having insertion holes 15 for wires 11 to be provided in a box 10 close to a battery for power supply of an electric car, and wherein the grommet comprises seal ribs 17 annularly arranged in lines along the flange and seal ribs 16 arranged side-by-side on an outside of the cable insertion portion of the grommet. However, the prior arts, either alone or in combination, do not specifically disclose, teach, or fairly suggest the claimed invention as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727